Plaintiff in error, Lee Currin, was convicted on a charge of selling one H.M. Smith a quart of whisky, and in accordance with the verdict of the jury was sentenced to be confined in the county jail for 30 days and pay a fine of $50. From the judgment rendered on the 12th day of September, 1921, an appeal was perfected. The defendant now by his counsel of record moves the court to dismiss his appeal, which motion is sustained, and the appeal is hereby dismissed, and the cause remanded to the lower court. Mandate forthwith.